DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Amendments/Remarks filed on 11 January, 2022, in response to the Ex Parte Quayle action mailed on 17 November, 2021.

Disposition of Claims
Claims 1-8 and 18 are allowed.
Claims 9-16 are cancelled, wherein claim 17 was previously cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 January, 2022 was filed after the mailing date of the Ex Parte Quayle action on 17 November, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The IDS submitted by the Applicant on 11 January, 2022, with the Applicant’s response to the Ex Parte Quayle action mailed on 17 November, 2021, does not yield any prior at references or teaches that would otherwise anticipate or render obvious, absent impermissible claim 1 and the dependents thereof. The three cited references, identified within the NPL (co-pending India Patent Application No. 201844039308), do not reasonably disclose, teach, or suggest the presented invention. In fact, the references are not concerned with taking a feed liquefied natural gas and separating it into a liquid fraction enriched in methane and ethane and a liquid faction enriched in C3+ hydrocarbons. More so, the references to not reasonably disclose, teach, or suggest, the required structures recited by the claimed invention necessary to carry out the recited method steps to obtain the desired separated liquid fractions. Lastly, CN 101027528 A was cited on the co-pending India Patent Application No. 201844039308, but was neither cited nor provided with the IDS submitted on 11 January, 2022. It has been cited by the Examiner herein, along with corresponding US Pre-Grant Publication No. 2008/0087041A1 (referred herein as DENTON). In particular, DENTON is the closest reference of those cited by the co-pending India Patent Application No. 201844039308. DENTON, generally, teaches a hydrocarbon separation process which includes the use of heating a feed LNG supply stream (116 is heated via 122, 502, 600, 124) prior to being separated within a first distillation column (126). The overhead produced is a methane-rich vapor (136 at Table 1), while a bottom liquid which contains C2+ hydrocarbons. This bottom liquid is subsequently fed to a second distillation column (128), wherein a further separation occurs. However, the overhead stream from this second distillation column is condensed within condenser (500), which subsequently separates the second overhead vapor into a liquid fraction and vapor fraction. The liquid fraction is resupplied to the second distillation column (at line 504). This differs from the claimed invention, as DENTON does not disclose teach, or otherwise reasonably suggest, supplying a portion of the condensed liquid from the second overhead vapor to a line carrying the first Furthermore, the detailed reasons for the indication of allowable subject matter made of record in the Ex Parte Quayle action mailed on 17 November, 2021 are incorporated herein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/24/2022